Citation Nr: 0804441	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  03-00 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for urethral stricture 
with prostatitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the service-connected 
urethral stricture with prostatitis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1966 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In September 2004, a Board videoconference hearing was held 
before an Acting Veterans Law Judge who is no longer employed 
with the Board.  A transcript of that hearing is associated 
with the claims file.  In January 2006, the Board remanded 
this case for further evidentiary development.  The requested 
development was completed, and the case was returned to the 
Board for further appellate action.  In a June 2007 letter, 
the Board informed the veteran that he had a right to another 
Board hearing and that if he did not respond to the letter 
within 30 days, the Board would assume that he did not desire 
another Board hearing.  The veteran did not respond to the 
letter.  Accordingly, the undersigned Veterans Law Judge will 
consider the issues on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007)  

In an October 2003 letter, the veteran's representative 
reported that the veteran was recently awarded disability 
benefits from the Social Security Administration (SSA).  
According to the veteran's October 2003 application for VA 
pension benefits, the veteran was unemployable due to several 
disabilities, including his prostatitis and 
psychiatric disorders.  Records from the SSA are not of 
record.  As they may be relevant to this appeal, the RO/AMC 
should attempt to obtain and associate with the claims file 
all documents pertaining to the veteran, including any 
administrative decision and the medical records relied upon 
concerning his claim.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Also, the Board observes that the most recent VA treatment 
records associated with the claims file are dated in October 
2006.  Ongoing medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (providing that VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

Finally, during the pendency of this appeal, the Court issued 
a decision in Vazquez-Flores v. Peake, No. 05-0355, (U.S. 
Vet. App. January 30, 2008), pertaining to VCAA notice an 
increased-compensation claim.  The Court stated that 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores, slip op. at 5-6.  Thus, on remand the RO should 
provide corrective notice.  
        
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice consistent with 
the Court's holding in Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) with 
regard to his claim for an increased 
rating for prostatitis.  

2.  The RO/AMC should contact the SSA and 
request copies of all documents 
pertaining to the veteran, including any 
administrative decision and the medical 
records relied upon concerning his claim.

3.  The RO/AMC should obtain relevant VA 
treatment records from the West Haven, 
Connecticut VA Medical Center dating 
since October 2006.

4.  Thereafter, the RO/AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



